IN THE SUPREME COURT OF IOWA

                                 No. 11–1919

                              Filed June 1, 2012

IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

Complainant,

vs.

G. BRAD DENTON II,

Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission recommends public reprimand for an

attorney. ATTORNEY REPRIMANDED.



      Charles L. Harrington and Teresa A. Vens, Des Moines, for

complainant.


      G. Brad Denton II, Boulder, Colorado, pro se.
                                             2

HECHT, Justice.

       This matter comes before the court on the report of a division of

the Grievance Commission of the Supreme Court of Iowa. See Iowa Ct.

R. 35.10. 1 The Iowa Supreme Court Attorney Disciplinary Board alleged

an attorney violated ethical rules governing the use of trust accounts and

lawyer advertising in Iowa. The grievance commission found the attorney

committed various violations and recommended a public reprimand.

Upon our review of the record and our consideration of the commission’s

findings of fact, conclusions of law, and recommendation, we also find

the attorney violated rules, and we publicly reprimand him.

       I. Factual and Procedural Background.

       G. Brad Denton II is an attorney licensed to practice law in

Colorado since 1994.          Practicing primarily in immigration law, Denton

decided to test the market for his legal services in Iowa. 2 He entered an

agreement allowing him to use, “as needed,” office space and the services

of a receptionist in West Des Moines, Iowa.                       Denton also placed

advertisements         for    his     immigration-related         services      in     Iowa

publications. 3      Soon thereafter, and before Denton opened a trust

account for retainer fees received from clients, Manuel Castillo-Vargas



       1On February 20, 2012, portions of chapters 32, 35, 36 and 45 of the Iowa

Court Rules were amended. We will refer to the rules as they existed at the time of
Denton’s hearing. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Marks, 814 N.W.2d
532, 542 n.1 (Iowa 2012).
       2The  Board’s complaint conceded that Denton, although not admitted to practice
law in the courts of this state, “is allowed to practice as an immigration attorney in the
State of Iowa under Iowa R. Prof’l Conduct 32:5.5(d)(2).” See Iowa R. Prof’l Conduct
32:5.5(d)(2) (allowing lawyer admitted in another United States jurisdiction to provide
legal services in this jurisdiction that the lawyer is authorized by federal law to provide).
       3The   advertisements, which appeared several times per month in three Iowa
newspapers between May 2009 and May 2010, described Denton as an immigration
“specialist” with more than twenty years of experience.
                                        3

requested legal representation in connection with an immigration

matter. 4 Castillo-Vargas signed an agreement calling for payment of an

attorney fee of $1500 to Denton and providing that if the attorney–client

relationship with Denton were to be “discontinued prior to completion of

the case,” the attorney fee would be calculated at the rate of $200 per

hour and any unearned amount would be refunded to Castillo-Vargas.

      Denton received a total of $1500 in two installments for his

representation of Castillo-Vargas but did not deposit the funds in a trust

account. Denton provided legal services for the client from October 20,

2009, through February 6, 2010, including written correspondence with

Castillo-Vargas and immigration authorities, telephone communications

with Castillo-Vargas and his brother, and three in-person consultations

with Castillo-Vargas in Marshalltown, Iowa.          When the attorney–client

relationship broke down, Denton mailed to Castillo-Vargas a bill for his

professional services and a copy of the case file. The bill itemized 10.85

hours of professional services at the rate of $200 per hour and

documented Denton’s claim that no refund of the retainer for attorney

fees was owed to the client.

      The Board received a complaint alleging Denton had violated

ethical rules governing the conduct of lawyers practicing law in Iowa.

Following an investigation, the Board filed a complaint alleging Denton

had violated several of the Iowa Rules of Professional Conduct, including:

32:1.15(a) (requiring lawyers to hold a client’s funds in an account

separate from the lawyer’s own property); 32:1.15(c) (requiring lawyers to

deposit advance fees paid by clients in a trust account and allowing



      4Castillo-Vargas   requested representation to challenge a deportation order
issued by United States Immigration and Customs Enforcement authorities.
                                      4

withdrawals only as fees are earned); 32:1.15(f) (providing client trust

accounts are governed by chapter 45 of the Iowa Court Rules which in

relevant part requires lawyers to deposit “flat fees” in a trust account and

allows withdrawals from the account only as fees are earned and upon

notice to the client); 32:7.4(e) (establishing prerequisites for publicly

communicating that a lawyer practices in or limits his or her practice to

certain fields of law); 32:7.4(d) (regulating lawyers’ claims of certification

as specialists in particular fields of law); and 32:7.1(a) (prohibiting false

or misleading communications about lawyers or their services). Denton

accepted service of the complaint in Colorado on May 6, 2011, but he

failed to file a timely answer.

      The Board filed a motion on June 21, 2011, requesting invocation

of Iowa Court Rule 36.7 (providing if the respondent fails to file a written

answer within twenty days after completed service of a notice of a

complaint, the allegations made in the Board’s complaint shall be

considered admitted).     Denton did not file a resistance to the motion.

The commission entered an order on July 14, 2011, establishing that the

allegations within the Board’s complaint were deemed admitted and

limiting the purpose of the hearing to the determination of an

appropriate sanction.     After hearing Denton’s testimony and reviewing

the exhibits offered by the parties, the commission found Denton violated

the rules cited above and recommended a public reprimand as the

appropriate sanction in this case.

      II. Scope and Standards of Review.

      We review attorney disciplinary proceedings de novo.              Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Bernard, 653 N.W.2d 373,

375 (Iowa 2002).      Although we give respectful consideration to the

commission’s findings and recommendation, we are not bound by them.
                                     5

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Casey, 761 N.W.2d 53, 55

(Iowa 2009).   It is the Board’s burden to prove ethical violations by a

convincing preponderance of the evidence.         Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Lickiss, 786 N.W.2d 860, 864 (Iowa 2010). Upon proof

of misconduct, we may impose a lesser or greater sanction than that

recommended by the commission. Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Conrad, 723 N.W.2d 791, 792 (Iowa 2006).

      III. Discussion.

      In his response to the Board’s inquiry, Denton described the fee

received from Castillo as a “flat fee.” We have characterized such fees as

“special retainers.” Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Apland, 577 N.W.2d 50, 55 (Iowa 1998). Our ethical standards require

attorneys to deposit special retainers in a trust account. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Piazza, 756 N.W.2d 690, 696 (Iowa 2008). We

find the Board proved by a convincing preponderance of the evidence

that Denton violated rules 32:1.15(a), (c), and (f) by failing to deposit the

fees received from Castillo-Vargas in a trust account and violated rules

45.7(3) and (4) by failing to withdraw such fees from the trust account

only as they were earned and upon written notice to the client together

with a complete accounting. We choose not to address the Board’s claim

that Denton violated our rules pertaining to lawyer advertising because

even if we were to find that he did, we would not impose a greater

sanction than is required for Denton’s trust account infractions detailed

above.

      IV. Sanction.

      In other cases presenting an isolated violation of our ethical rules

pertaining to the proper use of attorney trust accounts, we have imposed

a public reprimand. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Sobel,
                                         6

779 N.W.2d 782, 789–90 (Iowa 2010) (citing cases in which we have

imposed public reprimands for trust account violations of the type

established in this case). Our determination of the appropriate sanction

for Denton’s violations of ethical rules requiring the use of trust accounts

is influenced by mitigating circumstances. Denton cooperated with the

Board in this case and forthrightly acknowledged his failure to deposit

the Castillo-Vargas fee in a trust account.            The record evidences no

history of prior ethical lapses by Denton who represents that he has

established   a   trust   account   to       avoid   future   infractions   in   the

representation of Iowa clients in immigration matters.                 Under the

circumstances, we agree with the commission’s recommendation that a

public reprimand is the appropriate sanction for Denton’s violation of our

rules pertaining to trust accounts.

      V. Conclusion.

      We publicly reprimand Denton. The costs of this action shall be

taxed to Denton as provided in rule 35.26(1).

      ATTORNEY REPRIMANDED.